             Case 2:19-cv-01896-TLN-DB Document 18 Filed 10/12/20 Page 1 of 3



1    JOHN L. BURRIS, Esq. SBN 69888
     LAW OFFICES OF JOHN L. BURRIS
2    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
3    Oakland, California 94621
     Telephone: (510) 839-5200
4    Facsimile: (510) 839-3882
     john.burris@johnburrislaw.com
5
     Attorneys for Plaintiff
6

7
                                   UNITED STATES DISTRICT COURT
8
                                 EASTERN DISTRICT OF CALIFORNIA
9

10   DEYANA JENKINS, an individual,                        CASE NO.: 2:19-cv-01896-TLN-DB
11                               Plaintiff,
                                                           NOTICE OF WITHDRAWAL AS
12          vs.                                            COUNSEL OF THE LAW OFFICES OF
                                                           JOHN L. BURRIS; DECLARATION OF
13                                                         JOHN L. BURRIS
     CITY OF VALLEJO, a municipal corporation;
14   ANDREW BIDOU, in his official capacity as
     Chief of Police; and DOES 1-50, individually and
15
     in their official capacities as Police Officers for
16   the CITY OF VALLEJO, jointly and severally,

17                               Defendants.
18

19   TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
20          PLEASE TAKE NOTICE that John L. Burris (SBN 069888) and the Law Offices of John
21   L. Burris are withdrawing as counsel for Plaintiff DEYANA JENKINS.
22          Melissa C. Nold (SBN 301378) of Nold Law will continue to act as counsel of record for
23   Plaintiff DEYANA JENKINS in this matter.
24          It is respectively requested that the clerk update the docket to reflect the above described
25   changes.
26   Dated: October 9, 2020                       LAW OFFICES OF JOHN L. BURRIS
27                                                __/s/ John L. Burris                   _
                                                  John L. Burris
28                                                Attorneys for Plaintiff



                                   NOTICE OF WITHDRAWAL and DECLRATION - 1
            Case 2:19-cv-01896-TLN-DB Document 18 Filed 10/12/20 Page 2 of 3



1                                  DECLARATION OF JOHN L. BURRIS
2           1.      I, John L. Burris, am an attorney of record for Plaintiff DEYANA JENKINS in the
3    above-captioned case. I have personal knowledge of the facts contained in this Declaration, and if
4    called upon to testify, I could and would testify competently as to the truth of facts contained herein.
5           2.      On or about June 1, 2019, my office entered into an oral retention agreement with
6    DEYANA JENKINS, through agreement oral agreement between Melissa C. Nold of my office (at
7    the time) and DEYANA JENKINS.
8           3.      On September 18, 2019, I filed the Complaint for Violation of Civil Rights and
9    Damages.
10          4.      In a letter signed on August 10, 2020, DEYANA JENKINS informed my law office
11   that she no longer wanted me to represent her. A true and correct copy of that letter is attached hereto.
12          5.      Attorney Melissa Nold of Nold Law is currently counsel of record for Plaintiff
13   DEYANA JENKINS in this matter and has represented to me that she will continue as counsel for the
14   Plaintiff JENKINS. Attorney Nold has further represented to my office that she will accept ECF
15   notification on behalf of Plaintiff JENKINS of my Notice of Withdrawal in this matter.
16          I declare under penalty of perjury under the laws of the United States that the foregoing is true
17   and correct, and that I executed this Declaration in Oakland, California on October 9, 2020.
18
                                                   __/s/ John L. Burris                   _
19                                                 John L. Burris
20

21

22

23

24

25

26

27

28




                                    NOTICE OF WITHDRAWAL and DECLRATION - 2
       Case 2:19-cv-01896-TLN-DB Document 18 Filed 10/12/20 Page 3 of 3


Attorney John Burris
7677 Oakport Street
Suite 1120
Oakland, Ca 94621



Dear Mr. Burris,

       This letter is to inform you that I no longer want you to represent me in regards to any legal
matters. I also withdraw any authorization, consent, license or right I have granted you in relation to
using my legal case, personal story, likeness and/or name to create and/or promote any media, literary
work, motion picture, and/or documentary.

        Please send my client file, including, but not limited to, any documents filed with any public
and/or private entity on my behalf, any recorded statements, and original copies of photos or
correspondence to the attention of Melissa Nold, at Nold Law, 521 Georgia Street, Vallejo, California
94590.

        Should you intend to assert a lien against my case to recover your costs and/or fees please send
an index listing the monetary amounts and describing the services and/or items you seek to recover.




                                                                 Thank you,




Date
